DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "the measurement is a minimum electrical characteristic measurement of the blower ... , the predetermined characteristic threshold is a minimum electrical characteristic threshold, and ... the electronic processor is ... configured to output the notification when the minimum electrical characteristic measurement fails to exceed the ... threshold", in combination with the remaining claim elements as set forth in claim 4, claims 5-7 depending therefrom, claim 12, and claims 13-15 depending therefrom.
The prior art does not disclose or suggest, "the electronic processor is further configured to determine, based on the measurement, an approximate amount of blockage; and adjust a period between purge cycles of the water heater based on the approximate amount of blockage", in combination with the remaining claim elements as set forth in claims 8, claims 2-3 and 20-22 depending therefrom, claim 16, and claims 10-11 and 17-19 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see remarks, filed 3/23/21, with respect to the previous rejections have been fully considered and are persuasive.  The previous rejections have been withdrawn.  Regarding Applicant’s remarks on page 8 of the reply, Examiner agrees that all the claims now include subject matter that was indicated allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chian et al. is cited for disclosing manipulating blower operating parameters and monitoring system response to determine flow characteristics of a furnace.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                 	/ROY Y YI/               Primary Examiner, Art Unit 2852